Citation Nr: 1812550	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  06-36 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling from June 25, 2004 to July 7, 2009, and in excess of 20 percent disabling thereafter, for service-connected arthritic changes of the thoracolumbar spine ("back disability").

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), prior to July 23, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from May 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision.  The veteran has appealed the evaluation of the service-connected low back disability.  Neurological manifestations of the lower extremities, which are part and parcel of the low back condition, have been separately rated by the RO in an October 2016 decision.  The Veteran has not expressed disagreement with any aspect of that decision, and he is therefore presumed satisfied with that aspect of his disability rating.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board accordingly declines jurisdiction over the bifurcated issues, and will proceed to discuss only the low back and TDIU.

In August 2015, the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.

In December 2011 and June 2016, the Board remanded the Veteran's appeal for an increased rating for the service-connected back disability for additional development.  On remand, the requested actions were completed by the AOJ with no further action necessary to comply with the Board's remand directives; therefore, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board remand is included in the Duties to Notify and Assist section below.

The issue of entitlement to service connection for erectile dysfunction, claimed secondary to a service-connected back disability, has been raised by the record in the August 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Prior to July 8, 2009, the Veteran's back disability manifested by pain and limitation of flexion of the thoracolumbar spine to, at most, 85 degrees.

2.  From July 8, 2009, the Veteran's back disability manifested by pain and limitation of flexion of the thoracolumbar spine to, at most, 40 degrees.

3.  Since November 26, 2014, the Veteran has been unable to secure or maintain substantially gainful employment as a result of his service-connected heart and back disabilities.


CONCLUSIONS OF LAW

1.  Prior to July 8, 2009, the criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1137, 1155 (2012); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2017).

2.  From July 8, 2009, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1137, 1155 (2012); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2017).

2.  Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155 , 5103(a), 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected back disability and arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative have identified any outstanding medical evidence. 

The Veteran underwent a VA examination in July 2009 to obtain medical evidence regarding the nature and severity of the back disability.  The Veteran, through his former representative, has asserted the July 2009 VA examination was inadequate for multiple reasons.  First, the Veteran stated that he was taking multiple pain medications at the time of the July 2009 VA examination that he felt allowed him to demonstrate a greater range of motion than he actually had.  Next, in the Substantive Appeal form and again at the August 2015 Board hearing, the Veteran's former representative raised concerns with the July 2009 because two VA employees were listed on the VA examination.  

The Board acknowledges the Veteran's objections to the July 2009 examination, however, after a full review finds that the examination is adequate.  To the Veteran's first point, that his prescribed medications caused inaccurate range of motion readings, the Board notes that the VA examiner listed all of the prescribed medications at the time prior to taking the range of motion in the lumbar spine.  The Board therefore finds that the July 2009 examiner was aware of the Veteran's prescribed medication and did not indicate, nor the Veteran contemporaneously report that range of motion was better than normal.  While the Veteran is competent to report that his medication makes his range of motion feel as though it is better, the taking and recording of range of motion requires medical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  Therefore, the Board finds the recorded range of motion values adequate and probative.

To the Veteran's next point, the Board finds the July 2009 VA examination indicates the author, examining physician, and signatory of the examination was Dr. A.B..  The Board notes the indication that K.J. originated the document; however, nothing in the document indicates that anyone other than A.B. examined the Veteran or provided any of the medical opinions.  Further, the Board notes the Veteran's FOIA request regarding the credentials of the July 2009 VA examiner was completed in January 2016 and that the Veteran did not appeal the response.  Therefore, the Board finds the examination was performed by a medical professional, based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  An opinion was provided as the nature and severity of the diagnosed conditions.  As such, the Board finds that the July 2009 VA examination is adequate.

Finally, regarding the June 2009 VA Examination, the Board finds that remand for additional examination would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Current examination findings would not be useful in adjudicating the ratings assigned for a period nine years ago and any retrospective opinion would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what the Veteran's range of motion was in 2009 with and without medication.

Turning now to the September 2016 VA examination, as an initial matter, the Veteran has raised no issues with the September 2016 VA examiantion.  After review of the examination the Board finds that it was performed by a medical professional, based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  The nature and severity of the diagnosed conditions was documented.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Moreover, the Board concludes that there has been substantial compliance with the December 2011 and June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In December 2011, the claim was remanded for a Statement of the Case, that was issued in August 2012.  In compliance with the June 2016 remand, the Veteran underwent a VA spine examination in September 2016.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Veteran contends that the back disability warrants a higher rating evaluation throughout the appeal period.  The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

The September 2016 VA examiner indicated the Veteran had Intervertebral disc syndrome (IVDS) as such, the Board find the Veteran's service-connected back disability is appropriately rated under Diagnostic Codes 5242-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5242, represent the diagnostic used to rate Degenerative Arthritis of the Spine.  The second four digits after the hyphen, 5243, represent the diagnostic code for rating IVDS.

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 
38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 
	
A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Increased Rating for Back Disability

The Veteran asserts that the lumbar spine disability was more disabling than reflected by the 10 percent rating prior to July 8, 2009, more disabling than the 20 percent assigned thereafter.  By way of history, service connection for the back disability was granted in a July 2010 Rating Decision, the AOJ assigned a 10 percent rating for the service-connected back disability, effective June 25, 2004.  The Veteran appealed the initial evaluation of the back disability but did not disagree with the effective date.

In a May 2012 rating decision, the AOJ found a clear and unmistakable error with the evaluation of the degenerative disc and joint disease at L5-S1, and retroactively increased the evaluation to 20 percent, effective July 8, 2009.  See also May 2012 Statement of the Case.  In August 2012, the Veteran perfected the appeal.

Prior to July 8, 2009

As noted above, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In June 2004, the Veteran filed to reopen a previously denied claim for service connection for a back condition.  In a December 2004 rating decision, the AOJ denied the claim.

In September 2004, the Veteran underwent a private neurological evaluation.  The Veteran reported low back pain.  No range of motion testing results for the lumbar spine were listed in the examination report.  The private physician indicated review of an MRI of the lumbar spine was normal.

In a September 2004 VA treatment note, the Veteran reported his back had been bothering him for several months, with pain at a 6 to 7.  He reported discomfort in the low back daily with intermittent exacerbations related to prolonged driving.  Range of motion testing in the back revealed flexion to 85 degrees.  The VA physician diagnosed the Veteran with degenerative joint disease of the lumbar spine.

A March 2007 private MRI showed some degenerative changes with disc bulge at L3-L4 and L2-L3.  On a December 2007 SSA form completed by the Veteran, he indicated he was experiencing constant neck pain and pain in both knees.  The Veteran did not indicate any lumbar spine condition on the document.

A 2007 SSA disability report listed the Veteran's illness and injuries as a neck injury, pain in both knees, numbness in the right foot and right hand, bladder problems, and high blood pressure.  The Veteran indicated he became unable to work due to his illnesses and injuries in December 2007.  The Veteran's March 2008 SSA disability determination indicated his primary disorder was disorders of the back, dicogenic and degenerative and a secondary diagnosis of fractures of lower limb.

In December 2007, the Veteran testified before a Decision Review Officer.  He reported severe low back pain.  

In a May 2009 decision, the Board reopened the claim for service connection for a spinal injury.  The Board then remanded the back disability claim for an examination.

Here, the preponderance of the evidence shows that prior to July 8, 2009, the symptoms of the Veteran's back disability do not more clearly approximate the criteria for a 20 percent rating.  During this period, the Veteran submitted medical evidence that show complaints of discomfort and pain due to the back disability.  However, a majority of the treatment records document treatment for the Veteran's nonservice-connected cervical spine.  The only range of motion testing during this period showed flexion to 85 degrees.  Diagnostic testing showed degenerative joint disease of the lumbar spine.

The Board has considered whether a disability rating higher than 10 percent for the lumbar spine disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  However, even considering pain and flare-ups, the preponderance of the evidence does not support a finding that prior to July 8, 2009, the Veteran had forward flexion of the thoracolumbar spine 60 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  To the extent Veteran suggests he had pain throughout all ranges of motion, the Court has clearly indicated that painful motion does not equate to limited motion.  Mitchell, 25 Vet. App. at 41.  In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results."  Id. at 43.  Indeed, nothing in the caselaw supports the contention that a Veteran should be given maximum disability ratings simply because he may experience pain throughout the range of motion.  Id. at 43.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss and it is the presence of this functional loss that is the relevant question in assigning disability ratings.  Id.  As explained above, although there may be pain on all movement, there is no objective evidence that the Veteran's back pain results in additional functional loss that would warrant an increased schedular rating during this time period.  Thus, any additional limitation due to pain does not more nearly approximate a finding of flexion of 60 degrees or less.  See 38 C.F.R. § 4.45 , 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Moreover, while the evidence does establish that the Veteran suffers from IVDS, a higher evaluation is not warranted under Diagnostic Code 5243.  Specifically, the record does not show that at any point during the appeal period that the Veteran had incapacitating episodes totaling at least four weeks during a 12 month period as contemplated by the regulations because he did not require bed rest prescribed by a physician.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's lumbar spine disability for the period of appeal from June 25, 2004 to July 8, 2009 and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

July 8, 2009 to Present 

As noted above, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

In July 2009, the Veteran underwent a VA back examination.  The Veteran reported constant pain in the back.  The Veteran reported no flare-ups of the back condition.

On examination the Veteran had scoliosis but no ankylosis of the lumbar spine.  Range of motion testing revealed flexion of 45 degrees, extension of 20 degrees, left lateral flexion of 30 degrees, left lateral rotation of 30 degrees, right lateral flexion of 10 degrees, right lateral rotation of 10 degrees, with pain on active motion.  Repetitive testing did not change the Veteran's range of motion values.  The Veteran was diagnosed with degenerative disc and joint disease, lumbosacral spine.

VA treatment records show continued treatment for the low back.  An August 2013 VA treatment note showed decreased forward flexion and extension of the lumbar spine with a scoliotic lumbar spine toward the left.  No range of motion values were indicated in any of the records.

In August 2015, the Veteran testified before the Board about his service-connected back disability.  The Veteran testified he could only sit for 30 to 40 minutes because of his back disability and back spasms that had caused him to fall.  He also reported long car ride exacerbate his back disability symptoms and that he takes medication daily for the back.  Additional discussion of the Veteran's testimony at the August 2015 Board Hearing is included in the TDIU section below.

In September 2016, the Veteran underwent a VA examination to determine the severity of his service-connected back disability.  The Veteran reported he was undergoing physical therapy for the back disability that was minimally beneficial.  The Veteran reported flare-ups after extended periods of driving.  He reported he was no longer able to walk as far and was not able to squat and bend as well.

On examination the Veteran had no ankylosis of the lumbar spine.  Range of motion testing revealed flexion of 40 degrees, extension of 20 degrees, left lateral flexion of 20 degrees, left lateral rotation of 20 degrees, right lateral flexion of 20 degrees, right lateral rotation of 20 degrees.  There was evidence of pain on weight bearing; however, repetitive testing did not change the Veteran's range of motion values.  There was no guarding or muscle spasm on examination.  The Veteran was diagnosed with intervertebral disc syndrome and degenerative disc and joint disease, lumbosacral spine.  The VA examiner indicated the Veteran's IVDS did not require physician prescribed bed rest in the past 12 months.

The Board has considered whether a disability rating higher than 20 percent is warranted for the period since July 8, 2016, based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  Although the Veteran's symptoms included pain on movement the September 2016 VA examination report indicates that the Veteran had forward flexion to at least 40 degrees even after three repetitions of repetitive-use testing.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the 20 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination for this period of the appeal.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A higher rating is not warranted under Diagnostic Code 5243.  Although the Veteran was found to have IVDS, there is no medical evidence of incapacitating episodes having a total duration of at least four weeks, or physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's lumbar spine disability for the period of appeal from July 8, 2009 to the present and the appeal is denied.  As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2017).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19, Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2016).

The Veteran contends that he is unable to secure or maintain employment due to his service connected disabilities.  The Veteran is currently service-connected for (1) coronary artery disease, evaluated at 30 percent disabling; (2) degenerative disc and joint disease, lumbosacral spine, evaluated at 20 percent disabling; (3) right lower radiculopathy (sciatic nerve), evaluated at 20 percent disabling; (4) tinnitus, evaluated at 10 percent disabling; (5) left lower radiculopathy (sciatic nerve), evaluated at 10 percent disabling; (6) left lower radiculopathy (femoral nerve), evaluated at 10 percent disabling;(7) urinary frequency, secondary to service-connected back disability, evaluated at 10 percent; and (8) right ear hearing loss, evaluated at a non-compensable rate.

The Board first finds that the Veteran has met the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a) since November 26, 2014.  However, the means by which the Veteran met the criteria has changed throughout the appeal, but nonetheless, the schedular requirements under 38 C.F.R. § 4.16(a) have been continuously met since November 26, 2014.

To clarify, the Veteran originally met the schedular criteria November 26, 2014, because he had a 40 percent rating for Urinary Frequency, a 30 percent rating for coronary artery disease, a 20 percent for degenerative joint and disc disease, and a 10 percent for tinnitus.  The Veteran's combined rating was 70 percent.  Then, in an October 2016 Rating Decision, the Veteran's evaluation for urinary frequency was reduced from 40 percent to 10 percent, meaning for calculation purposes, the Veteran did not have a single 40 percent rating.  However, the October 2016 rating decision also granted the Veteran service connection for (1) right lower radiculopathy (sciatic nerve), evaluated at 20 percent disabling; (2) left lower radiculopathy (sciatic nerve), evaluated at 10 percent disabling; and (3) left lower radiculopathy (femoral nerve), evaluated at 10 percent disabling.  Significantly, the Veteran's disabilities involve both lower extremities and accordingly, they are considered as one disability.  Therefore, since October 2016, the Veteran met the criteria for a TDIU because he had a total rating of 70 percent, with the bilateral lower extremity disabilities equaling a 40 percent.  In summary, the Veteran's combined rating was 70 percent or more from November 26, 2014 and the Veteran meets the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).

On November 26, 2014, the Veteran filed for service connection for ischemic heart disease on a presumptive basis, due to Agent Orange exposure.

In February 2015, the Veteran underwent a VA heart examination.  He was diagnosed with coronary artery disease and hypertensive heart disease.  The Veteran reported intermittent chest pain not associated with nausea and vomiting.

The VA examiner noted that in September 2014, the Veteran underwent a cardiac catheterization due to an abnormal stress test.  The catheterization showed three blockages in the Veteran's heart, a 50 percent RCA, and to left circumplex at 50 percent and 30 percent.  Based on an interview-based stress test, the VA examiner estimated the Veteran's METs level to be between five and seven.  A METs level of five to seven has been found to be consistent with activities such as walking 1 flight of stairs, golfing (without a cart), mowing the lawn with a push mower, and heavy yard work, such as digging.  The VA examiner opined that the Veteran's heart disability would limit his employment to sedentary duties.

In August 2015, the Veteran testified before the Board about his service-connected back disability.  The Veteran testified he could only sit for 30 to 40 minutes because of his back disability and back spasms that had caused him to fall.  He also reported long car ride exacerbate his back disability symptoms and that he takes medication daily for the back.  The Veteran further testified that he took prescription pain medication daily for his service-connected back.

In September 2016, the Veteran underwent a VA heart examination.  He was diagnosed with coronary artery disease, hypertensive heart disease, supraventricular heart disease, and acute, subacute, or old myocardial infarction.  Based on an interview-based stress test, the VA examiner estimated the Veteran's METs level to be between three and five.  A METs level of three to five has been found to be consistent with activities such as light yard work, mowing the lawn with a power mower, and brisk walking.  The VA examiner opined that the Veteran's heart disability would limit his employment to positions without intensive labor and heights above six feet or in extreme temperatures.

In September 2016, the Veteran underwent a VA examination to determine the severity of his service-connected back disability.  The Veteran reported he was undergoing physical therapy for the back disability that was minimally beneficial.  The Veteran reported flare-ups after extended periods of driving.  He reported he was no longer able to walk as far and was not able to squat and bend as well.

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected heart disability and back disability.  Specifically, reviewing the evidence reflects that the Veteran was employed as mail carrier until he was found disabled by the SSA in 2008.  The Veteran has indicated that after completing high school he has not obtained any additional specialized training.

The medical evidence of record supports a finding that the Veteran's heart condition alone would severely impact his ability to maintain substantially gainful employment.  In his most recent VA examination, the VA examiner opined that the Veteran's heart disability would limit his employment to positions without intensive labor and heights above six feet or in extreme temperatures.

However, in addition to the Veteran's heart disability, the Veteran has degenerative disc and joint disease, lumbosacral spine, that further precludes him from maintaining gainful employment.  The Veteran has reported that he could only sit for 30 to 40 minutes because of his back disability, that long car rides exacerbate his back disability symptoms, and that he takes medication daily for the back.

The Board finds that since November 26, 2014, the date the Veteran met the schedular criteria for a TDIU, that the Veteran has been unable to work as a result of his service connected heart disability and back disability.  Considering the entire record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent disabling from June 25, 2004 to July 7, 2009, for a service-connected back disability is denied.

A rating in excess of 20 percent disabling from July 8, 2009, for a back disability is denied.

Entitlement to a TDIU is granted, effective November 26, 2014.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


